STEINBERG, Judge,
dissenting:
I would grant the appellant’s motion for a panel decision. See Lane v. West, 11 Vet.App. 412, 415 (1998) (per curiam order) (Court requires “Secretary to show cause why this Court should not issue writ of mandamus, ordering the Board to issue a decision on the appellant’s CUE [clear and unmistakable error] claim”); see also Lane v. West, 11 Vet.App. 506, 509 (1998) (Court requires further report from Secretary as to status of Department of Veterans Affairs CUE regulations).